                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CLARA MCCONVILLE,                                   Case No. 17-cv-06303-HSG
                                   8                     Plaintiff,                          ORDER DIRECTING U.S. MARSHAL
                                                                                             TO PROVIDE STATUS REPORT
                                   9              v.                                         REGARDING SERVICE
                                  10     NANCY A. BERRYHILL,                                 Re: Dkt. No. 5
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Clara McConville filed an application to proceed in forma pauperis, which the

                                  14   Court granted on November 1, 2017. Dkt. Nos. 2, 4. In that order, the Court directed the Clerk to

                                  15   issue summons, and the U.S. Marshal for the Northern District of California to serve, without

                                  16   prepayment of fees, a copy of the complaint, scheduling order, Plaintiff’s affidavit, and other

                                  17   documents specified by the Clerk. Dkt. No. 4. The summons was issued the following day on

                                  18   November 2, 2017.

                                  19          There has been no activity since summons was issued. It is unclear whether the U.S.

                                  20   Marshal served the Commissioner of Social Security, the U.S. Attorney General, or the U.S.

                                  21   Attorney General’s office. The Court therefore DIRECTS the U.S. Marshal to file by May 14,

                                  22   2019, either the proof of service if service has been perfected, or if not, a status report notifying

                                  23   the Court of the status of service and the reasons why service has not been perfected.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 5/10/2019

                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
